NOTE: This order is nonprecedential.

  muiteb ~tate% «ourt of §ppeaI%
      for tbe jfeberaI «ircuit

      DURAMED PHARMACEUTICALS, INC.,
             Plaintiff-Appellant,
                            v.
          WATSON LABORATORIES, INC.,
               Defendant-Appellee.


                         2011-1438


   Appeal from the United States District Court for the
District of Nevada in case no. 08-CV-0116, Judge Larry R.
Hicks.


                     ON MOTION


     Before LOURIE, LINN, AND DYK, Circuit Judges.

LOURIE, Circuit Judge.
                         ORDER
    Duramed Pharmaceuticals, Inc. (Duramed) submits a
motion for a temporary injunction to prevent Watson
Laboratories, Inc. (Watson) from launching a generic
version of its patented drug, pending disposition of its
DURAMEDPHARMA v. WATSON LABS                              2

appeal, and seeks an expedited briefing schedule. Watson
opposes. Duramed replies.
     Rule 8(a)(1)(C)(2) of the Federal Rules of Appellate
Procedure authorizes this court to grant an injunction
pending appeaL Similar to a motion to stay a judgment or
injunction pending appeal, which is authorized under this
same rule, our determination is governed by four factors,
the first two of which are the most critical: (1) whether
the movant has made a strong showing of likelihood of
success on the merits; (2) whether the movant will be
irreparably injured absent a stay; (3) whether issuance of
the stay will substantially injure the other parties inter-
ested in the proceeding; and (4) where the public interest
lies. Hilton v. Braunskill, 481 U.s. 770, 776 (1987).
    Without prejudicing the ultimate disposition of this
case by a merits panel, we conclude based upon the pa-
pers submitted that Duramed has not established that it
is entitled to the extraordinary relief of a • temporary
injunction pending this appeaL
   Accordingly,
   IT Is ORDERED THAT:

   (1) The motion for a temporary injunction is denied.
    (2) The motion for expedited briefing is granted.
Duramed's opening brief shall be filed within seven days
of the issuance of this order. Watson's brief shall be due
fourteen days after the filing of Duramed's opening brief.
Duramed's reply brief and the joint appendix shall be due
seven days after the filing of Watson's brief.
3                        DURAMEDPHARMA V. WATSON LABS

                                FOR THE COURT


      JUL 272011                 lsI Jan Horbaly
         Date                   Jan Horbaly
                                Clerk
cc: Vernon M. Winters, Esq.
    Mark T. Jansen, Esq.
s23                                      couJ~~~~P£ALS
                                      I.S.                 FOR
                                         THE FEDERAL CIRCUIT

                                           JUL 272011
                                            JANHORBAlY
                                               ClEAK